Order, Supreme Court, New York County, entered July 7, 1975, which granted the motion of plaintiff, a stockholder of Avon Products, Inc., for renewal, reargument and rehearing, and directed defendants to submit to examination before trial, unanimously affirmed. Respondent shall recover of appellants $40 costs and disbursements of this appeal. The substantial sales of stock by certain of the corporate officers, the time of such sales and the corporate margin of profit during the third quarter of 1973, constitute sufficient special circumstances to provide a basis for inquiry, and to warrant the examinations allowed. Concur—Stevens, P. J., Markewich, Tilzer, Capozzoli and Lane, JJ.